UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to COMMISSION FILE NUMBER: 0-49737 UNI-PIXEL,INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of July31, 2011, the issuer had 7,142,307 shares of issued and outstanding common stock, par value $0.001 per share. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Table of Contents TABLE OF CONTENTS PartI. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets June30, 2011 (unaudited) and December31, 2010 3 Condensed Consolidated Statements of Operations Three and Six months ended June30, 2011 (unaudited) and June30, 2010 (unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity (Deficit) From December31, 2009 to June30, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows Six months ended June30, 2011 (unaudited) and June30, 2010 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PartII. Other Information 20 Item 6. Exhibits 20 Table of Contents PARTI - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Uni-Pixel,Inc. Condensed Consolidated Balance Sheets June30, December31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net 51 Total current assets Property and equipment, net of accumulated depreciation of $1,715,349 and $1,543,839, at June30, 2011 and December31, 2010, respectively Restricted cash Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Deferred revenue — Total current liabilities Total liabilities Commitments and contingencies (Note 3) — — Shareholders’ equity Common stock, $0.001 par value; 100,000,000 shares authorized, 7,142,307 shares issued and outstanding at June30, 2011 and 7,131,890 shares issued and outstanding at December31, 2010 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of revenues — — Gross margin Selling, general and administrative expenses Research and development Operating loss ) Other income (expense) Gain on sale of intellectual property — — Debt issuance expense — ) — ) Interest income (expense), net ) ) Net income (loss) $ ) $ $ ) $ ) Per share information Net income (loss) - basic $ ) $ $ ) $ ) Net income (loss) - diluted ) ) ) Weighted average number of basic common shares outstanding Weighted average number of diluted common shares outstanding See accompanying notes to these condensed consolidated financial statements. 4 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Shareholders’ Equity (Deficit) Common Stock Total Number Additional Shareholders’ of Shares Amount Paid-In Capital Accumulated Deficit Equity (Deficit) Balance, December31, 2009 $ $ $ ) $ ) Issuance of common stock, net of issuance costs — Conversion of debt and accrued interest into common stock — Stock compensation expense — — — Issuance of warrants to convertible note investors — — — Issuance of warrants to placement agent — — — Net loss — — — ) ) Balance, December 31, 2010 $ $ $ ) $ Stock compensation expense — — — Exercise of stock options 10 — Net loss — — — ) ) Balance, June 30, 2011 (unaudited) $ $ $ ) $ See accompanying notes to these condensed consolidated financial statements 5 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense Amortization of deferred loan costs — Bad debt expense — Amortization of discounts on notes payable — Gain on sale of intellectual property — ) Change in operating assets and liabilities: (Increase) decrease in accounts receivable ) Decrease in accounts payable ) ) Increase in accrued interest payable — Decrease in deferred revenue ) — Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) — Proceeds from the sale of intellectual property — Net cash provided by (used in) investing activities ) Cash flows from financing activities Proceeds from convertible notes payable — Payment of deferred loan costs — ) Proceeds from exercise of stock options, net — Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Issuance of warrants to convertible note investors $ — $ Issuance of warrants to Placement Agent $ — $ See accompanying notes to these condensed consolidated financial statements. 6 Table of Contents Uni-Pixel,Inc. Notes to Unaudited Condensed Consolidated Financial Statements Note 1 — Basis of Presentation, Business and Organization Uni-Pixel,Inc., a Delaware corporation, is the parent company of Uni-Pixel Displays,Inc., its wholly-owned operating subsidiary. As used herein, “Uni-Pixel,” “we,” “us,” and “our” refer to Uni-Pixel,Inc. and Uni-Pixel Displays,Inc. Our common stock, par value $0.001 per share, is quoted on the NASDAQ under the ticker symbol “UNXL.” Uni-Pixel is a production stage company delivering its Clearly Superior™ Performance Engineered Films to the Lighting & Display and Flexible Electronics market segments. We have approximately 20 patents issued or filed and have extensive expertise, technology know-how and trade secrets—protecting its performance engineered film development and manufacturing platforms. Uni-Pixel’s newly developed UniBoss™ roll-to-roll or continuous flow printed electronics manufacturing process offers high fidelity replication of surface micro structures, advanced micro-optic structures, and conductive elements on thin film.Uni-Pixel can provide these film-based solutions with high fidelity at a lower cost than traditional means available today. Uni-Pixel’s strategy is to develop proprietary Performance Engineered Films for applications in large established markets that are susceptible to technology disruption and can potentially deliver Uni-Pixel high profit growth. We plan to sell our printed films for applications, such as, protective cover film, antennas, touch panel sensors, custom circuitry, etc.A key focus for Uni-Pixel is developing electronic conductive films for use in electronic sensors for consumer and industrial applications.We are currently shipping protective cover films for personal devices. We sell our protective cover film under the Clearly Superior™ or Diamond Guard™ brand.Our strategy is to sell our printed film-based products under the UniPixel label, private labels, and through Original Equipment Manufacturers (“OEM”) brands. Uni-Pixel intends to explore the business potential within key application markets and pursue those markets that offer profitable opportunities either through licensing or partnerships and or direct sales. Uni-Pixel anticipates that its initial film capabilities and partner funded product development capabilities will allow Uni-Pixel to fund and support further technology development and market expansion. We have and will continue to utilize contract manufacturing for prototype fabrication to augment our internal capabilities in the short term. Through Uni-Pixel’s internal research and development efforts, we have established a strong portfolio of patents and patent applications, as well as other intellectual property rights that support these joint venture, licensing and manufacturing strategies. As of June 30, 2011, Uni-Pixel had accumulated a total deficit of $58.5 million from operations in pursuit of these objectives. Since our inception, we have been primarily engaged in developing our initial product technologies, recruiting personnel, commencing our U.S. operations and obtaining sufficient capital to meet our working capital needs. In the course of our development activities, we have sustained losses and expect such losses to continue through at least December 31, 2012. We will finance our operations primarily through our existing cash and possible future financing transactions. In December 2010, we completed a public offering of 3,450,000 shares of our common stock at a price of $5.00 per share, for gross proceeds of $17.25 million.The net proceeds of the public offering after deducting underwriting discounts and commissions and offering expenses is $15.28 million. As of June 30, 2011, we had cash and cash equivalents of $9.6 million. We believe that our existing capital resources are adequate to finance our operations until at least December 31, 2012 based on our current long-term business plan.However, our long-term viability is dependent upon our ability to successfully operate our business, develop our manufacturing process, sign partnership agreements, develop our products and raise additional debt and equity to meet our business objectives. The Company is subject to a number of risks, including the financial performance of its current products; the potential need for additional financings; its ability to successfully commercialize its product candidates; the uncertainty of the Company’s research and development efforts resulting in future successful commercial products; significant competition from larger organizations; reliance on the proprietary technology of others; dependence on key personnel; uncertain patent protection; dependence on corporate partners and collaborators;as well as other changes in the electronic market industry. 7 Table of Contents Basis of Presentation The condensed consolidated financial statements presented in this quarterly report include Uni-Pixel,Inc. and our wholly-owned subsidiary, Uni-Pixel Displays,Inc. All significant intercompany transactions and balances have been eliminated. Note 2 — Summary of Significant Accounting Policies Interim financial information The condensed consolidated financial statements included herein, which have not been audited pursuant to the rulesand regulations of the Securities and Exchange Commission, reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods on a basis consistent with the annual audited statements. All such adjustments are of a normal recurring nature. The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for a full year. Certain information, accounting policies and footnote disclosures normally included in consolidated financial statements prepared in conformity with accounting principles generally accepted in the United States of America have been omitted pursuant to such rulesand regulations, although we believe that the disclosures are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with our audited consolidated financial statements included in our Form10-K, for the year ended December31, 2010, filed with the Securities and Exchange Commission on March10, 2011. The accounting and reporting policies of the Company conform to U.S. generally accepted accounting principles (GAAP) and to the practices within the technology industry. There have been no significant changes in the Company’s significant accounting policies during the six months ended June30, 2011 compared to what was previously disclosed in the Company’s Annual Report on 10-K for the year ended December31, 2010. The consolidated financial information as of December31, 2010 included herein has been derived from the Company’s audited consolidated financial statements as of, and for the fiscal year ended, December31, 2010. The Company has evaluated events and transactions subsequent to the balance sheet date. Based on this evaluation, the Company is not aware of any events or transactions that occurred subsequent to the balance sheet date but prior to filing this Quarterly Report on Form 10-Q that would require recognition or disclosure in the Condensed Consolidated Financial Statements. Significant Accounting Policies There have been no material changes to the Company’s significant accounting policies during the six months ended June 30, 2011, as compared to the significant accounting policies disclosed in Note 2 of the Company’s Consolidated Financial Statements in the Annual Report on Form 10-K for the year ended December31, 2010. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Examples include provisions for bad debts, useful lives of property and equipment and intangible assets, impairment of property and equipment and intangible assets, deferred taxes, and the provision for and disclosure of litigation and loss contingencies. Actual results may differ materially from those estimates. Statement of cash flows For purposes of the statements of cash flows, we consider all highly liquid investments (i.e., investments which, when purchased, have original maturities of three months or less) to be cash equivalents. 8 Table of Contents Concentration of credit risk We maintain our cash primarily with major U.S. domestic banks.The amounts held in interest bearing accounts periodically exceed the Federal Deposit Insurance Corporation (“FDIC”) insured limit of $250,000 at June 30, 2011 and December 31, 2010.The amounts held in these banks did exceed the insured limit of $250,000 as of June 30, 2011 and December 31, 2010.We have not incurred losses related to these deposits. Loss per share data Basic income (loss) per share is calculated based on the weighted average common shares outstanding during the period, after giving effect to the manner in which the merger was accounted for as described in Note1. Diluted earnings per share also gives effect to the dilutive effect of stock options, warrants (calculated based on the treasury stock method) and convertible notes and convertible preferred stock. The Company does not present diluted earnings per share for years in which it incurred net losses as the effect is antidilutive. At June 30, 2011, options and warrants to purchase 3,424,792 shares of common stock at exercise prices ranging from $5.00 to $30.00 per share were outstanding, but were not included in the computation of diluted earnings per share as their effect would be antidilutive. Recently issued accounting pronouncements In April 2010, the FASB issued ASU No.2010-17 which establishes authoritative guidance permitting use of the milestone method of revenue recognition for research or development arrangements that contain payment provisions or consideration contingent on the achievement of specified events. This guidance is effective for milestones achieved in fiscal years beginning on or after June15, 2010 and allows for either prospective or retrospective application, with early adoption permitted. Implementation had no effect on the Company’s consolidated financial statements. In January 2010, the FASB issued ASU 2010-06 to improve disclosures about fair value measurements. ASU 2010-6 clarifies certain existing disclosures and requires new disclosure regarding significant transfers in and out of Level 1 and Level 2 of fair value measurements and the reasons for the transfer. The amendments in ASU 2010-06 will be effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal periods.Implementation had no effect on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU 2009-14 to amend ASC 605, “Revenue Recognition.” The amendments in this update change the accounting model for revenue arrangements that include both tangible products and software elements. The amendments in ASU 2009-14 will be effective for us beginning January1, 2011, with early adoption permitted.Implementation had no effect on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU 2009-13 amending ASC 605 related to revenue arrangements with multiple deliverables. Among other things, ASU 2009-13 provides guidance for entities in determining the selling price of a deliverable and clarifies that the allocation of revenue is based on entity-specific assumptions rather than assumptions of a marketplace participant. Implementation had no effect on the Company’s consolidated financial statements. Accounting Guidance Not Yet Effective Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations and cash flows. 9 Table of Contents Note 3 — Commitments and Contingencies Leases The Company has entered into a lease for office, warehouse and laboratory facilities in The Woodlands, Texas under a third party non-cancelable operating lease through April 30, 2016. Future minimum lease commitments as of June 30, 2011 are as follows: Year Ending December 31 Six months ending 2011 $ Thereafter Total $ This lease provides the Company with a right to extend the lease term for two additional five year terms or one term of ten years, at the Company’s option. Note 4 — Redeemable Preferred Stock, Equity, Stock Plan and Warrants Common Stock During the six months ended June 30, 2011 we issued 10,417 shares of common stock for cash in connection with the exercise of stock options. Stock Incentive Plans The Company has adopted four stock incentive plans: the 2005 Stock Incentive Plan, the 2007 Stock Incentive Plan, the 2010 Stock Incentive Plan and the 2011 Stock Incentive Plan (collectively, the “Stock Incentive Plans”).The Stock Incentive Plans allows for an aggregate of up to 2,300,001 shares of our common stock to be awarded through incentive and non-qualified stock options and stock appreciation rights. Our Stock Incentive Plans are administered by our Board of Directors, which has exclusive discretion to select participants who will receive the awards and to determine the type, size and terms of each award granted.As of June 30, 2011, there were 314,949 shares available for issuance under the Stock Incentive Plans. The following disclosures provide information regarding the Company’s stock-based compensation awards, all of which are classified as equity awards: The Company grants stock options to employees that allow them to purchase shares of the Company’s common stock. Options are also granted to members of the Board of Directors.The Company determines the fair value of stock options at the date of grant using the Black-Scholes valuation model.Most options vest annually over a three-year service period.The Company will issue new shares upon the exercise of stock options. 10 Table of Contents Total compensation expense recognized for options was approximately $2.8million and $1.8 million for the six months ended June 30, 2011 and June 30, 2010, respectively.The Company has recorded approximately $1.4 million of stock compensation expense in selling, general and administrative expenses and approximately $1.4 million in research and development expense for the six months ended June 30, 2011 and approximately $1.1 million of stock compensation expense in selling, general and administrative expenses and approximately $0.7 million in research and development expense for the six months ended June 20, 2010. A summary of the changes in the total stock options outstanding during the six months ended June 30, 2011 follows: Weighted Average Options Exercise Price Outstanding at December 31, 2010 $ Granted Forfeited or expired Exercised Outstanding at June 30, 2011 $ Vested and exercisable at June 30, 2011 $ The fair value of the Company’s options were estimated on the date of grant using the Black-Scholes valuation model with the following weighted-average assumptions: Three Months ended June 30, Three Months ended June 30, Six Months ended June 30, Six Months ended June 30, Expected life (years) 5years 5years 5years 5years Interest rate 1.80 to 1.84 % 2.13 to 2.18 % 1.80 to 2.04 % 2.13 to 2.41 % Dividend yield — Volatility 98.78 % 143.79 % 98.78 % 143.79 % Forfeiture rate — At June 30, 2011, there was $5.2 million of total unrecognized compensation cost related to non-vested stock option awards which is expected to be recognized over a weighted-average period of 1.34 years.There were 430,712 options that became vested during the six months ended June 30, 2011. 11 Table of Contents Common Stock Warrants As of June 30, 2011, the Company has 1,363,489 common stock warrants outstanding with a weighted average exercise price of $6.49 per share.Information regarding outstanding warrants as of June 30, 2011 is as follows: Grant date Warrants Outstanding Exercisable Weighted Exercise Price Remaining Life (Years) December 9, 2004 $ January 10, 2005 $ January 26, 2005 $ September 12, 2006 $ June 10, 2009 $ June 30, 2009 $ August 31, 2009 $ September 30, 2009 $ October 2, 2009 $ October 2, 2009 $ December 31, 2009 $ January 29, 2010 $ February 2, 2010 $ March 15, 2010 $ March 29, 2010 $ April 5, 2010 $ December 15, 2010 $ December 20, 2010 $ Total Note 5 — Property, Plant and Equipment A summary of the components of property and equipment at June 30, 2011 and December31, 2010 are as follows: Estimated Useful Lives June 30, December 31, Research and development equipment 3 to 5 years $ $ Leasehold improvements 5 years Computer equipment 5 years Office equipment 3 to 5 years Accumulated depreciation (1,715,349 ) (1,543,839 ) Property and equipment, net $ $ Depreciation and amortization expense of property and equipment for the six months ended June 30, 2011 and June 30, 2010 was approximately $171,510 and $135,641, respectively. 12 Table of Contents Note 6 — Fair Value Measurements The Companyremeasures its financial assets and liabilities at fair value at each reporting period and non-financial assets and liabilities that are remeasured and reported at fair value at least annually. In general, fair values determined by Level 1 inputs utilize quoted prices (unadjusted)in active markets for identical assets or liabilities. Fair values determined by Level 2 inputs utilize observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. Fair values determined by Level 3 inputs are unobservable data points for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability. Cash and cash equivalents, accounts receivable, accounts payable, and accrued expenses are reflected in the accompanying consolidated financial statements at cost, which approximates fair value because of the short term maturity of these instruments. Note 7 —Revenue and Credit Concentrations During the six-months ended as of June 30, 2011 and 2010, sales by customers with more than 10% of revenue were as follows: Six months ended June 30, 2011 Six months ended June 30, 2010 Amount % Amount % Company A $ 26
